ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Louisiana Workforce Commission                 )      ASBCA No. 61720
                                               )
Under Contract No. W9124E-12-D-0002            )

APPEARANCE FOR THE APPELLANT:                         Robert J. Roux, Esq.
                                                       Counsel

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      MAJ Sean B. Zehtab, JA
                                                      MAJ Jason W. Allen, JA
                                                       Trial Attorneys

                                 ORDER OF DISMISSAL

      By letter dated July 25, 2018, appellant filed a notice of appeal with the Board,
docketed as ASBCA No. 61720. Appellant's notice states, in part:

               L WC is in the process of preparing a certified claim in
               response to the rejection of its REA. However, because the
               CO styled her response to LWC's REA as a contracting
               officer's final decision under the Contract Disputes Act, LWC
               is filing this appeal in an abundance of caution to preserve its
               rights and remedies in this matter.

        By letter dated August 1, 2018, the government moved to dismiss for lack of
jurisdiction, as appellant "concedes the request for equitable adjustment submitted to the
contracting officer on which the appeal is based is not a certified claim." By joint letter
dated October 23, 2018, the parties stated, in part:

               The appellant has not yet submitted a certified claim to the
               contracting officer, but intends to finalize a revised Request
               for Equitable Adjustment ("REA") and submit it to the
               contracting officer no later than 1 December 2018. A revised
               REA submitted prior to a certified claim will allow for
               consideration of additional information in a less formal
               setting and benefit the overall dispute resolution process. If
:,'·.
.




I
                        the revised REA process reaches an impasse, then appellant
                        will submit a certified claim in due course.

               By Order dated October 25, 2018, the Board informed the parties that it intended
        to dismiss this appeal unless either party objected within 14 days of the date of the Order.
        The Board received no objection from either party.

               Accordingly, this appeal is dismissed without prejudice to the contractor's filing of
        a claim with the contracting officer.

               Dated: December 7, 2018




                                                              airman
                                                           Armed Services Board
                                                           of Contract Appeals



               I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
        Services Board of Contract Appeals in ASBCA No. 61720, Appeal of Louisiana
        Workforce Commission, rendered in conformance with the Board's Charter.

               Dated:



                                                           JEFFREY D. GARDIN
                                                           Recorder, Armed Services
                                                           Board of Contract Appeals




                                                     2